Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-6, drawn to the following mining collector 

    PNG
    media_image1.png
    90
    169
    media_image1.png
    Greyscale

 , classifiable in C07C329/14.
Claims 7-10, drawn to the following mining collector

    PNG
    media_image2.png
    118
    238
    media_image2.png
    Greyscale

, classifiable in C07C333/14.
Claims 11-14, drawn to the following mining collector

    PNG
    media_image3.png
    74
    167
    media_image3.png
    Greyscale

, classifiable in C07C333/00.

Group (1-3), and permutations of, are directed to related products. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). The products as claimed can have a materially different design, mode of operation, function, or effect. In the instant case, the mining collectors differ in chemical structure, reactivity and use. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Therefore, it would impose an undue burden on the Examiner and the Patent Office’s resources to examine the instant application if unrestricted.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
The above groups themselves are inclusive of patentably distinct subject matter.   Accordingly, along with the election of one of the above groups, the following action is also taken.
Election of Species
Claim 1 is generic to the following disclosed patentably distinct species:  See the patentably distinct compounds exemplified in the specification.  
Thus, the Examiner requests the Applicant choose one mining collector.  
The species are independent or distinct because they differ materially in structure and element so much so as to be patentably distinct.  A reference that anticipates one specie may not render obvious the others.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  If claims are added after the election, Applicant must indicate which are readable upon the elected species.  See MPEP 809.02(a).
The identification of a single disclosed elected species (e.g., Example number, page number and structural depiction) is required from whichever group is ultimately elected, even though this requirement is traversed.  
Further, Applicant is required to indicate how the species is embraced by the claims.  Moreover, whatever specific compound is ultimately elected, Applicant is required to list all claims readable thereon from the elected group.
Upon the election of a single disclosed species (e.g. Example, page number and structural depiction), a scope of the elected invention that has been examined, inclusive of the elected species, will be identified by the Examiner for examination.  Alternatively, if the search of the elected group becomes arduous, the elected group may be examined according to MPEP 803.02.
During a telephone conversation with Clifford Kraft on 9/27/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6 and the elected species as depicted in claim 3. Affirmation of this election must be made by applicant in replying to this Office action. Claims 7-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Objections
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
The claims are indefinite because of the definition of D as chosen from -CS2. The valency of carbon and sulfur does not correspond to a possible definition of D as -CS2. There appears to be a missing negative charge on one of the sulfur atoms, e.g. -CS2-, or a missing attachment, such as a hydrogen bond, to one of the sulfur atoms, e.g. -CS2H. Thus it is unclear what is the structure for the mining collector and it is considered an incomplete partial structure. Partial structures of compounds are considered indefinite, since the structure of the entire claimed compound is unclear. In order for the examiner to perform a complete search, the structure of the D group must be clear and definite. Appropriate correction is required. 


Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1 and 4 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Nikolovski et al. (Vestnik Slovenskega Kemijskega Drustva / Vestn. Slov. Kem. Drus., 1986, Vol. 33, Issue: Suppl., “The UV spectra of some dithiocarbamates”, pg 177-178).
The instant claims are drawn to the following mining collector and its relevant salts:

    PNG
    media_image4.png
    174
    362
    media_image4.png
    Greyscale


Nikolovski et al. exemplifies the following compound and its potassium salt (page 177, second paragraph, see “potassium N,N,-bis(2-hydroxypropyl)dithiocarbamate (II)”; and page 178, Figure 1, equilibrium of the dithiocarbamates salt with the protonated dithiocarbamate):


    PNG
    media_image4.png
    174
    362
    media_image4.png
    Greyscale


 
    PNG
    media_image5.png
    209
    339
    media_image5.png
    Greyscale

 Note that the intended use of the compound as a “mining collector” is not accorded patentable weight.
Note that Nikolovski et al. does not read on applicant’s elected species.
Therefore these claims are fully met.
	
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658